DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  In claim 1, line 1, is missing a - - : - - after the term “comprising”.  
Claim 3, line 4, contains a type-o.  It is believed that “polyvinyl chloride (PVF)” should be - - polyvinyl fluoride (PVF) - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a fourth adhesive in line 4.  However, there is no third adhesive recited in claim 1s; therefore, there is no antecedent basis for the fourth layer in claim 7.  It is respectfully suggested that applicant recite the third layer in claim 7 and the fourth layer in claim 8 for clarity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 6,455,192) in view of Kim (US 6,451,479) and Lee et al. (US 2008/0118830).
Chang discloses a battery case for a secondary battery (column 1, lines 4-8, column 2, lines 32-33) comprising a first PTFE polymer layer (32 from Fig. 3, column 2, lines 38-65) and an inner resin layer position on a second surface of the first polymer resin layer (31 from Fig. 3, column 2, lines 38-65) and second polymer resin layer positioned on a first surface of the first polymer (31’ from Fig. 3, , column 2, lines 38-65).
Chang does not disclose wherein each of the first polymer resin layer and the second polymer resin layer comprises a fluorine containing resin.
Kim discloses two PTFE layers bonded to each other (column 3, lines 29-67) in a secondary battery casing (column 1, lines 4-8) for the purpose of providing excellent physical, chemical and thermal resistance properties (column 3, lines 29-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein each of the first polymer resin layer and the second polymer resin layer comprises a fluorine containing resin in Chang 
Chang does not disclose using adhesives between each and every layer.
Lee discloses using adhesives between each and every layer (paragraphs [0035 – 0036] and Figs. 1-2) in a battery package (paragraph [0003]) for the purpose of providing improved interlayer adhesion.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided adhesives between each and every layer in Chang in order to provide improved interlayer adhesion as taught or suggested by Lee.
	With regards to claim 2, Chang discloses the recited thickness (column 3, lines 1-11).
	With regards to claim 5, Lee discloses the recited thickness (paragraph [0038]).
	Lee discloses third and fourth polymer resin layers with corresponding adhesive layers (Figs. 1 -2 and paragraphs [0035 – 0036], [0047 – 0054]).
	Chang discloses electrodes enclosed in the case (column 1, lines 22-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 28, 2021